        Case: 3:18-cv-00467-jdp Document #: 67 Filed: 08/28/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIE SIMPSON,

                              Plaintiff,                           OPINION and ORDER
        v.
                                                                        18-cv-467-jdp
 TONY EVERS and KEVIN A. CARR,

                              Defendants.


       Plaintiff Willie Simpson, appearing pro se, is a prisoner at Green Bay Correctional

Institution (GBCI). Simpson alleges that defendants Governor Tony Evers and DOC Secretary

Kevin Carr maintain state laws and policies that prohibit him from receiving a parole hearing

or release that he is entitled to for his convictions under previous Wisconsin sentencing law.

Id. In my order screening Simpson’s complaint, I concluded that he failed to state claims for

relief because he did not plausibly explain how his rights were being violated. Dkt. 60. But I

gave him a chance to supplement his complaint to explain how his rights are violated under

the current sentencing regime. Simpson has provided the supplement, Dkt. 61, but it does not

change my conclusion.

       Simpson alleges that Wisconsin’s “truth in sentencing” reforms in the late 1990s

retroactively altered his ability to be paroled, in violation of the Ex Post Facto and Due Process

clauses of the United States Constitution. Simpson has three sexual-assault convictions under

the state’s prior sentencing regime, known informally as the “New Law,” which applied to

offenses committed before December 31, 1999. For those convictions Simpson was sentenced

to three consecutive sentences totaling 65 years of incarceration. Under the New Law, Simpson
        Case: 3:18-cv-00467-jdp Document #: 67 Filed: 08/28/20 Page 2 of 3




is first eligible for parole at 25 percent of his sentence, and he is entitled to mandatory release

at two-thirds of his sentence. He’s not guaranteed parole at his first eligibility.

       Simpson also has convictions in three cases for offenses committed while incarcerated.

The resulting sentences are governed by the truth-in-sentencing regime, which applies to

offenses committed on or after December 31, 1999. For those convictions Simpson got

consecutive sentences totaling about 16 years confinement. Simpson is not eligible for parole

on any of these sentences, nor is he entitled to mandatory release before serving these sentences

entirely.

       Simpson first theory is that because of changes to Wisconsin law under the truth-in-

sentencing regime, prison officials refuse to release him at his mandatory release date for any

of his three New Law sexual-assault convictions. I concluded that Simpson was incorrect about

the truth-in-sentencing law altering the availability of mandatory release: even under the

previous New Law regime, mandatory release is available at two-thirds of his total sentence,

not at two-thirds of each individual sentence making up his long consecutive New Law

sentence. Dkt. 60, at 4.

       Simpson’s second theory of relief is that the addition of his 2011 and 2012 sentences—

subject to the truth-in-sentencing laws—eliminated his right to parole hearings after one-fourth

of his New Law sentence time. I took him to be saying that this will force him to serve his

entire 65-year New Law sentence and his full initial-confinement time on his new convictions

before he is eligible for release to extended supervision.

       Simpson has filed a supplement, Dkt. 61, along with materials in support, Dkt. 62,

including his various judgments of conviction, a sentence-computation worksheet, and a

document titled “Wisconsin Prisoner Reentry Programs” that discusses how truth-in-


                                                 2
          Case: 3:18-cv-00467-jdp Document #: 67 Filed: 08/28/20 Page 3 of 3




sentencing laws work. Again, he appears to assume that the truth-in-sentencing law now applies

to his entire collective sentence because some of his sentences came after truth-in-sentencing

was enacted. But none of the authorities he cites or materials he submits support his theory

that parole hearings, or parole consideration, are denied to prisoners who incur truth-in-

sentencing convictions on top of their existing New Law convictions. As I stated in my previous

order, the state’s inmate locator website shows that Simpson has a parole eligibility date of

October 12, 2020.1 Because of the severity of his crimes, and because Simpson has committed

additional crimes while incarcerated, he is unlikely to be granted parole at his first eligibility.

But there’s no reason to think that Simpson will be deprived of parole consideration as

provided under the New Law sentencing regime, which governs his sexual assault sentences.

         Because Simpson fails to state a claim upon which relief may be granted, I’ll dismiss

this case.



                                             ORDER

         IT IS ORDERED that:

         1. This case is DISMISSED for plaintiff Willie Simpson’s failure to state a claim upon
            which relief may be granted.

         2. The clerk of court is directed to enter judgment in favor of defendants and close the
            case.

         Entered August 27, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge

1
    See https://appsdoc.wi.gov/lop.


                                                3
